Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 1 of 8 PageID: 508



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    J.A.,                                 1:18-cv-14838-NLH-KMW
    individually and on behalf of
    J.A., a minor child,                  OPINION

                   Plaintiffs,

          v.

    MONROE TOWNSHIP BOARD OF
    EDUCATION,


                   Defendant.


APPEARANCES:

ROBERT CRAIG THURSTON
THURSTON LAW OFFICES LLC
100 SPRINGDALE ROAD A3
PMB 287
CHERRY HILL, NJ 08003

      On behalf of Plaintiffs

WILLIAM S. DONIO
COOPER LEVENSON, P.A.
1125 ATLANTIC AVENUE, THIRD FLOOR
ATLANTIC CITY, NJ 08401-4891

      On behalf of Defendant Monroe Township Board of Education

HILLMAN, District Judge

      J.A., who was born in May 2008, is disabled, with the

primary diagnosis of autism with other secondary diagnoses.            She

is eligible for special education and related services under the

Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§ 1415(i)(3)(A), and protection under Section 504 of the
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 2 of 8 PageID: 509



Rehabilitation Act, 29 U.S.C. § 794 (“§ 504”); the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”); New

Jersey’s Special Education Law, N.J.S.A. 18A:46-1 et seq.; and

the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et

seq. (“NJLAD”).     J.A. lives with her parents, J.A. and J.A., in

Gloucester County, New Jersey.       In May 2016, J.A. first received

an individualized education program (“IEP”) at her elementary

school in the Monroe Township Board of Education (“MTBOE”)

school district.

      Plaintiffs’ claims arise from a due process complaint filed

with the New Jersey Department of Education (“NJDOE”) Office of

Special Education Programs (“OSEP”) regarding various issues

with J.A.’s IEP.     In this action, Plaintiffs are appealing the

ALJ’s October 2, 2018 Order denying their Motion to Preclude

Evidence based on MTBOE’s alleged violation of the “5-Day

Exchange Rule” in contravention of the IDEA and the New Jersey

Administrative Code (“NJAC”). 1      This case was filed on October


1 From the date of filing the due process complaint, the parties
have thirty days within which to settle or otherwise resolve the
dispute. 20 U.S.C. § 1415(f)(1)(B)(ii); 34 C.F.R. §
300.510(a)(1). This so-called “resolution period” totals 30
days, and if the case is not resolved, it proceeds to a hearing.
20 U.S.C. § 1415(f)(1)(B)(ii). The parties must exchange and
disclose documents they intend to introduce at the hearing “not
less than 5 business days prior to a hearing” (“5-day exchange
rule”). 20 U.S.C. § 1415(f)(2)(A); 34 C.F.R. § 300.512(b)(1).
Thereafter, if no adjournments are sought and granted, a final
decision must be rendered within 45 days after the end of the
30-day resolution period (“45-Day Rule”). 34 C.F.R. §
                                      2
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 3 of 8 PageID: 510



10, 2018.

      Previously, on May 23, 2018, Plaintiffs filed suit against

MTBOE in this Court arising from the same due process complaint

but concerning the ALJ’s May 1, 2018 decision denying

Plaintiffs’ motion to amend the due process complaint, motion

for IEEs, and motion to strike MTBOE’s improper references to

prior due process proceedings.       See J.A. et al v. NEW JERSEY

DEPARTMENT OF EDUCATION et al., 1:18-cv-09580-NLH-KMW.           That due

process complaint was ultimately consolidated with a second one,

see J.A. and J.A. o/b/o J.A. v. Monroe Township BOE, OAL Docket

Nos. EDS 08588-17 and EDS 11524-18, and subsequent proceedings

in the consolidated due process complaint gave rise to the

instant, second-filed case.

      In the first-filed action, the Court dismissed Plaintiffs’

claims regarding the due process complaints at the

administrative level because Plaintiffs were required to first

exhaust their administrative remedies before seeking relief

here. 2   The Court also discussed the instant matter because it



300.515(a). The New Jersey DOE OSEP provides an essentially
identical procedure. See N.J.A.C. 6A:14, et seq.

2 In the first-filed action, Plaintiffs asserted two different
cases in one – a putative class action against the state
Defendants for systemic failure to comply with the 45-Day Rule
and a challenge to hearing officer qualifications, coupled and
intertwined with an individual appeal of J.A.’s personal due
process complaints regarding her claim against MTBOE that she
has been denied FAPE. The Court found that the two could not
                                      3
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 4 of 8 PageID: 511



was a continuation of the same due process complaint in the

earlier matter:

           In their second action, Civil Action 18-14838,
      Plaintiffs contend that the consolidated Due Process
      Complaint was set for a hearing before the ALJ on October
      1, 2018. Five business days prior to the October 1, 2018
      hearing date was September 24, 2018, but Plaintiffs did not
      receive MTBOE’s exhibit and witness list until September
      25, 2018, a day late. Plaintiffs filed a Motion to
      Preclude Evidence on September 24, 2018. MTBOE did not
      file a written opposition. On October 1, 2018, the ALJ
      held oral argument on the motion. The ALJ denied
      Plaintiffs’ motion, and granted their Motion to Stay
      Proceedings Pending Interlocutory Appeal. The ALJ
      adjourned the future hearing dates on Plaintiffs’
      consolidated Due Process Complaint set for October 5, 2018
      and October 15, 2018. The ALJ did not adjourn the October
      29, 2018 hearing date in the event Plaintiffs’
      interlocutory appeal would be resolved by then. Plaintiffs
      claim that the ALJ’s resolution of their Motion to Preclude
      Evidence denied J.A. a FAPE in violation of the IDEA. They
      do not assert a putative class action in their second case.

           MTBOE filed its answer to Plaintiffs’ second action on
      December 26, 2018. (18-14838, Docket No. 5.) Neither
      Plaintiffs nor Defendants have filed the appropriate
      application or motion so that Plaintiffs’ challenge to the
      ALJ’s decision on the 5-day exchange rule violation can be
      considered by the Court. Without any indication from the
      parties otherwise, the Court assumes that the October 29,
      2018 hearing was not held, and Plaintiffs’ consolidated Due


proceed together. The Court dismissed Plaintiffs’ individual
claims regarding the ongoing due process complaints because
Plaintiffs were required to exhaust their administrative
remedies for the underlying IDEA and related ADA and Section 504
claims regarding the alleged denial of a FAPE to J.A. (18-9580,
Docket No. 29 at 12.) The Court permitted Plaintiffs to file an
amended complaint to assert their putative class action claims
because they fell into one of the narrow exceptions to the
exhaustion rule in IDEA cases. (Id. at 19, 22-23.) Plaintiffs
filed an amended complaint on May 22, 2019. As of June 19,
2020, the case caption was amended by way of Plaintiffs’ motion
pursuant to the Court’s April 22, 2019 Opinion and Order.


                                      4
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 5 of 8 PageID: 512



       Process Complaint remains pending but in suspension in the
       OAL. The Court also notes that the ALJ’s “permission” for
       Plaintiffs to appeal his ruling in this Court is without
       legal force. See Komninos by Komninos v. Upper Saddle
       River Bd. of Educ., 13 F.3d 775, 778 n.1 (3d Cir. 1994)
       (“Although plaintiffs have styled the complaint in part as
       an appeal from the ALJ's order, we do not consider that a
       basis for district court jurisdiction. Section 1415(e)
       does not grant a court authority to review an ALJ's
       decision before the administrative process has been
       completed. From the standpoint of federal jurisdiction,
       therefore, the ALJ's order is interlocutory and his
       characterization of his order as ‘final’ is irrelevant.”).
       Moreover, as discussed more fully infra, the very notion of
       an interlocutory appeal from the administrative process to
       a federal district court is directly contrary to the strong
       presumption of administrative exhaustion before judicial
       review.

(18-9580, Docket No. 29 at 6 n.2.)

       The Court issued the decision in the first-filed action on

April 19, 2019.     Previously, on April 15, 2019, the magistrate

judge entered a scheduling order in this case that set the

dispositive motions deadline for May 24, 2019.          MTBOE filed a

motion for summary judgment on May 24, 2019, in which it argued

that Plaintiffs’ claims arising from the consolidated due

process complaint, and the ALJ’s October 1, 2018 decision on the

5-day rule specifically, must be dismissed for failure to

exhaust their administrative remedies.         MTBOE also discussed the

Court’s footnote in the April 19, 2019 Opinion, asking the Court

to explicitly apply the exhaustion analysis in that case to this

one.    (Docket No. 11.)

       On May 29, 2019, Plaintiffs filed a cross-motion to strike


                                      5
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 6 of 8 PageID: 513



MTBOE’s motion for summary judgment.        (Docket No. 12.)

Plaintiffs argue that MTBOE’s summary judgment motion was in

“flagrant disregard” of the Court’s decision in the first-filed

case - namely, the Court’s statements that (1) the “Due Process

Complaint remains pending but in suspension in the OAL.           The

Court also notes that the ALJ’s ‘permission’ for Plaintiffs to

appeal his ruling in this Court is without legal force,” and (2)

“an interlocutory appeal from the administrative process to a

federal district court is directly contrary to the strong

presumption of administrative exhaustion before judicial

review.”    Plaintiffs argue that MTBOE’s motion “unnecessarily

expands the litigation,” because “[a]s recognized by this Court

in the April [19], 2019 Order, this matter should first be

resolved by the OAL before proceeding in this Court.”

Plaintiffs state that this case should be stayed pending

resolution of the issue in the OAL, or “Plaintiffs would be

content with dismissing the matter without prejudice pursuant to

the ripeness doctrine.”

      In response, MTBOE argues that it was following the

magistrate judge’s scheduling order when it timely filed its

motion, and that Plaintiffs’ cross-motion is untimely.           MTBOE

also argues that Plaintiffs admit that their case has been filed

prematurely, but rather than seek to withdraw their complaint,

they filed their improper cross-motion to strike.

                                      6
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 7 of 8 PageID: 514



      The passage of time and the recent filings in J.A. et al v.

NEW JERSEY DEPARTMENT OF EDUCATION et al., 1:18-cv-09580-NLH-KMW

and a more recently filed companion case, C.P. et al v. NEW

JERSEY DEPARTMENT OF EDUCATION, 1:19-12807-NLH-KMW, require the

Court to deny both motions without prejudice and issue the

following direction:

      1.    Plaintiffs shall inform the Court as to whether

Plaintiffs continue to request that J.A.’s second due process

complaint and the subject of this action should be stayed or

dismissed pending resolution of the issue in the OAL.

      2.    The Court recognizes that Plaintiffs have filed a

third due process petition on behalf of J.A., Monroe Twp. Bd. of

Ed. v. J.A., et al., OAL Dkt. No. EDS 04281-2020 S, and that the

third due process petition concerns the 5-day Exchange Rule, the

30-day Hearing Process rule and “settlement conference”

procedure, the 45-day Rule, and the NJDOE and OAL’s use of the

phrase “federal days” in their calculations the 45-Day Rule.

See J.A. et al v. NEW JERSEY DEPARTMENT OF EDUCATION et al.,

1:18-cv-09580-NLH-KMW, Docket No. 52.         It is unclear to the

Court whether this third due process complaint has been

consolidated with Plaintiffs’ first two due process complaints,

and, if not, whether it should be consolidated and any

challenges to that process be advanced in this case.           It is also

unclear, based on the procedural status of the third due process

                                      7
Case 1:18-cv-14838-NLH-KMW Document 17 Filed 06/29/20 Page 8 of 8 PageID: 515



complaint, whether exhaustion of administrative remedies applies

to that due process complaint as well.         The Court further

observes that it appears some of the claims raised in the third

due process complaint have not been specifically advanced in

either this case or the class action case, 1:18-cv-09580-NLH-

KMW.    Plaintiffs shall inform the Court on these issues and how

Plaintiffs wish to proceed with their second due process

complaint relative to their third, along with their class action

complaint and the related class action case, C.P. et al v. NEW

JERSEY DEPARTMENT OF EDUCATION, 1:19-12807-NLH-KMW. 3

       Plaintiffs shall file their response within 10 days.

Defendant shall file a reply 10 days after Plaintiffs’ response.

       An appropriate Order will be entered.



Date:   June 29, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




3 On June 17, 2020, the Court issued an Order to Show Cause in
J.A., 1:18-cv-09580-NLH-KMW, and C.P., 1:19-12807-NLH-KMW, as to
why those two actions should not be consolidated pursuant to
Fed. R. Civ. P. 42(a). Plaintiffs in both cases have responded
that they do not object to consolidation for discovery purposes.
The state defendants have until July 2, 2020 to respond.
                                      8
